Citation Nr: 0622180	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-35 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the hands (claimed as frozen hands).


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 1955 
and from August 1955 to June 1959.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In July 2004, a videoconference hearing was 
held before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran alleges that he sustained cold injuries of both 
hands while repairing airplane engines in minus 30 degree 
weather at Elmendorf Air Force Base in Alaska from November 
1955 to December 1955.  He stated that he was initially 
unable to open his hand and went to see a medic, who warmed 
his hands with a heater.  The veteran reported that he 
currently experiences tingling, pain and numbness in his 
hands.

The record shows that the veteran's military occupational 
specialty was engine mechanic.  However, his service 
personnel records (which presumably show that the veteran 
served in Alaska) have not been associated with the file.  

The Board notes that the veteran's service medical records 
are silent for complaints, findings, or treatment pertaining 
to cold injury.  On examination for separation from service 
in June 1959, his upper extremities and vascular and 
neurological evaluations were normal.

The earliest medical documentation of problems involving the 
veteran's hands is in 1985, many years after the veteran's 
service.  At that time, the veteran complained of 
paresthesias in the fingers of his right hand.  A private 
physician concluded that the examination findings suggested 
either a high radial neuropathy or C-7 radioculopathy.  
Thereafter, private and VA physicians who examined the 
veteran's hands from 2002 through 2004 have noted arthritic 
changes and a burning sensation in the hands.  A July 2003 VA 
primary care record notes the veteran's history of active 
duty in Alaska and the veteran's complaints of a burning 
sensation in his hands.  The VA examiner stated that the 
veteran "seem[s] to have cold injury to the hands."  
Thereafter, a May 2004 VA primary care record notes an 
assessment of cold injury of both hands.  The Board notes 
that there is no indication that the VA examiner had an 
opportunity to review the veteran's claims file on either 
occasion.  The development of facts includes a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that the veteran has not undergone a VA 
medical examination specifically for the purpose of 
determining the etiology of any currently diagnosed residuals 
of frostbite of the hands.  The Board finds that the 
assembled evidence presents circumstances in which a VA 
examination is necessary.  See 38 U.S.C.A. § 5103A.

In addition, the Board notes that the veteran has not been 
provided the notice required by the recent Court of Appeals 
for Veteran's Claims (Court) opinion in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action: 

1.  The veteran should be given 
appropriate notice pertaining to 
evaluation of the residuals of frostbite 
of the hands for which service connection 
is sought and effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the service 
department and request the veteran's 
complete service personnel records.  Any 
records obtained should be associated 
with the veteran's VA claims folder.  If 
no records are available, that should be 
noted in the veteran's VA claims folder.

3.  Thereafter, the RO should arrange for 
the veteran to be scheduled for a VA 
examination by a physician with the 
appropriate expertise to ascertain the  
nature and likely etiology of all alleged 
residuals of frostbite of the hands.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  

The examiner should elicit from the 
veteran the complaints and symptoms he 
attributes to cold injury in service, 
indicate the appropriate diagnoses, if 
any, for all such disability found on 
examination, and opine, as to each 
disability diagnosed, whether it is at 
least as likely as not (i.e., a 50 
percent or better likelihood) that such 
disability stems from a cold injury in 
service.  The examiner should also 
comment on the opinions already in the 
record (including the July 2003 and May 
2004 VA examiner's statements noted 
above), and should explain the rationale 
for all opinions given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



____________________________________________
	K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

